EXHIBIT 10.1

 

TECHNOLOGY LICENSE AGREEMENT

 

 

PARTIES:

Energy Technology Group Inc. (“Licensor”)

 

 

200 East Palm Valley Drive, Suite 2000

 

 

Orlando, FL 32765-9401

 

 

 

 

 

I-Sys, Inc. (Licensee)

 

 

3600 K Avenue Plano,

 

 

TX 75074

 

EFFECTIVE DATE: March 18, 2008

 

WHEREAS, the Licensor owns certain assets used in connection with the operation
of a business that engineers, manufactures, installs and services automatic
meter reading equipment and software and is operated under the names of
MeterMesh, Energy Technology Group, and other trade names (the “Business”);

 

INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual promises set
forth below, the parties agree as follows:

 

SECTION 1: DEFINITIONS

 

1.1  “Affiliate” means, with respect to either party to this Agreement, any
Person who, directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with such party.  For
purposes of this definition, “controls”, “controlled by” and “under common
control with” means the possession, direct or indirect, of the power to direct
or cause the direction of the management, polices or action of a Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

1.2  “Licensed Technology” means those present and future patented and
un-patented trade secrets, manufacturing methods, processes, techniques,
engineering drawings and specifications, object code, source code, technical
data, specialized, novel, confidential and/or unique techniques, inventions,
practices, knowledge, know-how, skill, experience, and other proprietary
information owned by Licensor, including but not limited to that which is set
forth on Schedule A hereof, and any patents concerning the Subject Matter of
this Agreement which hereafter issue to Licensor on any of the foregoing
presently in Licensor’s possession or control.

 

1.3  “Licensed Trademarks “ means the trademarks identified on Schedule B of
this Agreement.  Licensor may amend Schedule B solely to add additional marks
thereto or to reflect changes to the status of marks already thereon, from time
to time upon reasonable notice to Licensee.

 

--------------------------------------------------------------------------------


 

1.4  “Person” means any individual, sole proprietorship, joint venture,
partnership, corporation, association, trust estate, governmental agency,
regulatory agency, regulatory authority, or any other entity.

 

1.5  “Proprietary Items” means all of the following, whether provided orally, in
written form or otherwise: (a) the Licensed Technology, (b) any information,
technical data, trade secrets, or know-how of Licensor, including, but not
limited to, that which relates to research, product plans, products, services,
customers, markets, software (including, but not limited to, the source code
therefore), hardware, developments, inventions, discoveries, procedures,
methods, experimental techniques, processes, designs, drawings, blueprints,
specifications, patent applications, engineering, hardware and software
configuration information, processes, methods, materials, sources of supply and
fees; (c) all information relating to either parties’ past, present and future
marketing and business activities; (d) all information regarding either parties’
prior, current and prospective customers and suppliers, including but not
limited to, each customer’s or supplier’s name, address and other identifying
information, all information regarding the products or services sold to or
purchased from each such customer or supplier, and all information regarding the
business relationship and business transactions between such party and each such
customer and supplier; (e) all information that is provided by or on behalf
either party, which is specified as being confidential, or which the receiving
party knows, or should reasonably know, to be confidential by the nature of such
information or the circumstances under which it is given.  Proprietary Items
expressly includes any and all information derived from the foregoing
Proprietary Items and all compilations and copies thereof. Notwithstanding the
foregoing, Proprietary Items will not include any information (i) which was
known to Licensee prior to its disclosure pursuant to this Agreement (as
evidenced by contemporaneous written records maintained in the ordinary course
of business) and not the subject of any other confidentiality obligation owed to
the disclosing party, (ii) which is currently or subsequently becomes part of
the public domain through no fault of receiving party and/or any Affiliate of
receiving party, (iii) which is disclosed to receiving party by any Person who
is not bound by an obligation to maintain such information in confidence, or
(iv) which was independently developed or created by receiving party without
reference to any Proprietary Items (as evidenced by contemporaneous written
records maintained in the ordinary course of business).

 

1.6 “Subject Matter of this Agreement” means the Licensed Technology and any
information or processes for producing the same.

 

1.7 “Territory” means worldwide.

 

1.8 “Royalty” has the meaning set forth in Section 6.

 

SECTION 2: LICENSE GRANT; RESERVATION OF RIGHTS

 

2.1 License Grant. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee an exclusive, irrevocable (except as provided
herein), right and license to use, distribute, sublicense and other wise exploit
the Propietary Items in the Territory. To the extent there are territories
covered under the Master Distributor agreements in Schedule 2.1 Licensor hereby
assigns all rights in the Master Distributor Agreements relating to same to
Licensee

 

--------------------------------------------------------------------------------


 

2.2  Reservation of and Limitation of Licensor’s Rights.

 

(a) Licensor hereby expressly reserves all rights in and to the Licensed
Technology not otherwise granted to Licensee hereunder.

 

(b) Licensor agrees that, during the term of this Agreement and for so long as
Licensee’s rights hereunder are exclusive, Licensor will not sell, assign,
transfer or otherwise exploit the Licensed Technology in the Territory in any
manner.

 

SECTION 3: TRADEMARK LICENSE

 

3.1  Grant of License. Licensor hereby grants to Licensee an exclusive,
nontransferable license to use the Licensed Trademarks in the Territory in
accordance with this Agreement.

 

3.2  Recognition of Licensor’s Rights. Licensee recognizes Licensor’s ownership
of the Licensed Trademarks and the validity of any of registrations Licensor may
secure therefor and Licensee will not dispute or put at issue such ownership or
validity.  Licensee shall not at any time apply for or obtain the registration
of any Licensed Trademark in any country or do or suffer to be done any other
act or thing which might in any way impair the rights of Licensor in and to the
Licensed Trademarks, and shall not claim any right or interest in the Licensed
Trademarks, except such rights as are expressly granted herein.

 

3.3  Impairment of Licensed Trademarks. Licensee hereby covenants that it will
not directly or indirectly undertake any action anywhere which in any manner
might infringe, or impair the validity, scope, or title of Licensor in the
Licensed Trademarks, or any of them, or in any other trademarks which may be
owned by Licensor at any time during the Effective Term.  Licensee agrees to
cease using the Licensed Trademarks in any way immediately upon the expiration
or termination of this Agreement (or any permitted sell off period).

 

3.4  Protection of Quality Standards. Licensee agrees and undertakes that in
using the Licensed Trademarks, it shall comply with quality standards and
methods of testing materials in quality, furnished or approved by the Licensor,
in respect to the materials used, manufacturing specifications, and finished
goods.  Licensee will not materially deviate from the approved form and manner
of use of the Licensed Trademarks without obtaining Licensor’s prior written
consent.  If any such materials bearing the Licensed Trademarks do not meet with
Licensor’s approval, Licensor shall promptly communicate the reasons therefor,
and Licensee shall thereupon promptly take the necessary steps to ensure that
such materials meet with Licensor’s approval.

 

--------------------------------------------------------------------------------


 

SECTION 4: ROYALTY, LICENSOR’S CURRENT OR FORMER EMPLOYEES, CUSTOMER OBLIGATIONS
AND OTHER

CONSIDERATION

 

4.1  Royalty. Licensee agrees to make monetary payments in an amount not to
exceed $1,500,000.00 (hereinafter referred to as “Royalty” payments) to Licensor
as follows:

 

(a)  Ten percent (10%) of the first $7,500,000.00 in hardware sales of the
Licensed Technology; and

 

(b)  Thirty-three percent (33%) of the next $2,272,728.00 in hardware sales of
the Licensed Technology.

 

4.2  Purchase Price and Transfer of Assets.     As part of this agreement, when
Licensee has paid to Licensor the sum total of seven hundred and fifty thousand
dollars ($750,000), formal transfer of title to all the items listed on
Schedules 1 and 2  Intellectual Property and all rights associated with the
technology, will be made in full to the Licensee.

 

4.3  Licensor’s Current or Former Employees. Licensee in its sole discretion
shall have the right to offer employment to those employees of Licensor that
Licensee deems necessary or advisable.

 

4.4  Customer Obligations.   Licensee desires and agrees to assume
responsibility for all current customer contracts and obligations said
obligations are set out in Schedule 6.4. In addition the Licensor will supply
Licensee with the current pipeline and pilot information.

 

SECTION 5: TAXES, DUTIES, LEVIES, VAT

 

5.1  Licensee shall pay all taxes, duties, levies, handling charges and other
fees (other than Licensor’s direct net income taxes) imposed or levied against
or incurred by  Licensee under any law now or hereafter in effect, levied or
based upon the license, delivery, shipment, import, export, or Licensee’s
possession or use of the Licensed Technology or upon the grant of this license
or the exercise thereof or based upon or measured by the Royalty or payment
thereof or any part thereof.

 

5.2  Licensee hereby declares that, should any governmental authority require
that Value Added Tax (VAT) is to be levied on payments hereunder, Licensee will
be solely responsible for payment of said VAT levies.

 

SECTION 6: AUDIT RIGHTS; ADJUSTMENTS

 

6.1  During the term of this Agreement and for a period of two (2) years after
any termination of this Agreement, Licensor or its duly authorized
representatives shall be allowed at any reasonable time to examine and make
copies of Licensee’s books and records relating to this Agreement in order to
verify compliance with the provisions of this Agreement.  Such books and records
shall be preserved by Licensee for at least two (2) years from the date of the
Royalty payment to which they pertain.

 

--------------------------------------------------------------------------------


 

SECTION 7: INVENTIONS, NEW DEVELOPMENTS AND IMPROVEMENTS

 

7.1 If, during the term of this Agreement or at any time after the termination
of this Agreement for any reason, any invention, new development, derivative
work or improvement (including, without limitation, know-how) derived from the
Subject Matter of this Agreement shall be developed by Licensee or any of its
Affiliates, the same shall be and remain the sole and exclusive property, with
all ownership rights title and interest, of Licensee .

 

SECTION 8: CONFIDENTIALITY

 

6.1 Confidentiality. Both parties acknowledge that the Proprietary Items
constitute trade secrets, proprietary property and/or confidential information
of the disclosing party; accordingly, at all times during and after the date of
this Agreement (regardless of whether or not Licensee and Licensor are engaged
in any business relationship), without the prior written consent of the
disclosing party:

 

(a) All Proprietary Items will be held in strict confidence, and the receiving
party will not, directly or indirectly, communicate or disclose any Proprietary
Items to any Person or permit any Person to have access to or possession of any
Proprietary Items, except as necessary in connection with either parties’
performance under this Agreement

 

(b) Each party will take all reasonable measures necessary to preserve the
confidentiality of the Proprietary Items and to safeguard against unauthorized
disclosures and uses of the Proprietary Items, which measures shall include the
highest degree of care such party utilizes to protect its own Proprietary Items
of a similar nature. The receiving party agrees to notify promptly the
disclosing party in writing of any misuse, unauthorized disclosure or
misappropriation of Proprietary Items which may come to receiving party’s
attention.

 

(c) Each party agrees it will not use or permit the use of any Proprietary Items
for any purpose, and will not make or retain any copy of any Proprietary Items,
except as necessary in connection with performance under this Agreement.

 

8.2 Legal Requirement to Disclose. The parties may disclose Proprietary Items to
other Persons, but only to the extent required under applicable law or by a
government order, decree, regulation or rule, provided that, if reasonably
feasible,  written notice with sufficient opportunity to seek a protective order
prior to such disclosure is delivered to the disclosing party.

 

--------------------------------------------------------------------------------


 

8.3 Enforcement. The parties acknowledge that the provisions of this Agreement
are reasonable and necessary to protect the legitimate interests of each party,
and that any violation of any provisions of this section will result in
irreparable injury to the disclosing party, for which monetary damages could not
adequately compensate.  Accordingly, the parties agree that in the event of any
such breach by receiving party, the disclosing party shall be entitled to
temporary and permanent injunctive relief, without the necessity of proving
actual damages, and to an equitable accounting of all earnings, profits and
other benefits arising from any such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the disclosing party
may be entitled in law or in equity. The existence of any claim or cause of
action which receiving party or any Person may have against disclosing party
will not constitute a defense or bar to the enforcement of any of the provisions
of this section.

 

SECTION 9: INFRINGEMENT

 

9.1 In the event that any suit, action or other proceeding shall be brought
against Licensee involving any claim of patent, trademark, copyright or trade
secret infringement based upon Licensee’s use of the Licensed Technology or
Licensed Trademarks hereunder, Licensee shall promptly send to Licensor copies
of all papers which shall have been served in such suit, action, or other
proceeding.  In the defense of any such claim, Licensee will cooperate fully
with Licensor, will on reasonable notice have any of its employees, officers,
directors, agents and other representatives testify when requested by Licensor,
and will on reasonable notice, make available to Licensor all relevant records,
papers, information, samples, specimens and the like.  Licensor will also hold
Licensee harmless from and indemnify Licensee against any and all liability,
damage, costs, and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by Licensee in connection therewith, but solely to the
extent that such liability, damage, costs and/or expenses stems from Licensee’s
use of the Licensed Technology and/or Licensed Trademarks in accordance with
this Agreement. Licensee shall be entitled to deduct from/apply against the
amount due pursuant to Section 4 of this Agreement any amount due from Licensor
for such indemnification.

 

9.3 Licensee will promptly notify Licensor of any infringement, counterfeiting,
imitation, or passing off the Licensed Technology or any Licensed Trademark of
which it becomes aware, but Licensee will not take any action, legal or
otherwise, with respect to such infringement, counterfeiting, imitation, passing
off, without the prior consent of Licensor.  Licensor, either in its name or in
Licensee’s name, or in the names of both, may, but is not obligated to, take any
action, legal or otherwise, to protect the Licensed Technology and/or the
Licensed Trademarks that Licensor deems necessary or desirable, within
Licensor’s sole discretion.  In any such action so instituted by Licensor,
Licensee will cooperate with Licensor and, will on reasonable notice have any of
its employees, officers, directors, managers, trustees, agents, and other
representatives testify when requested by Licensor and, on reasonable notice,
will make available to Licensor all relevant records, papers, information,
samples, specimens, and the like.  Any and all money recoveries received in
connection therewith shall accrue to Licensor.

 

9.3 Upon payment of amount specified in Section 4.1. (a), the provisions of this
Section 11 shall no longer apply.

 

--------------------------------------------------------------------------------


 

SECTION 10: SPECIFIC OBLIGATIONS OF LICENSEE

 

10.1 Exportation of Technical Data or Products. Licensee shall not, without the
prior written consent of Licensor and the Office of Export Administration,
United States Department of Commerce, knowingly re-export, export, or ship, or
cause to be re-exported, exported, or shipped, directly or indirectly, any
Licensed Technology, or any direct or indirect product thereof, to any country
to which, under the laws of the United States, Licensor is or may be prohibited
from exporting its technology or its direct or indirect product.  The provisions
of this paragraph shall extend automatically to any other destination to which
the U.S. Office of Export Administration at any time during the life of this
Agreement restricts or prohibits the export of technical data or any direct or
indirect product thereof.

 

10.2 Ethical Practices. Licensee shall distribute and sell the Licensed
Technology in an ethical manner and in accordance with the provisions and the
intent of this Agreement, and shall not illegally engage in unfair or
anti-competitive business practices.  The Licensed Technology shall be
distributed and sold in accordance with all applicable international, national,
federal, state and local laws, treaties and governmental orders and regulations.

 

10.3 No Encumbrances. Licensee shall not encumber or cause to be encumbered in
any manner, the Licensed Technology, or cause or permit any expenses to be
charged to Licensor without Licensor’s prior approval in writing in each
instance.

 

SECTION 11: CHOICE OF LAWS; CONSENT TO JURISDICTION

 

This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Texas, without reference to conflicts of law
provisions, as an agreement made and wholly to be performed therein.  The
parties each consent to service of process by certified mail, return receipt
requested, at the address set forth on the first page of this Agreement  (as the
same may be changed pursuant to this Agreement) and each party expressly waives
the benefit of any contrary provision of foreign law.  In the event that any
legal action or other proceeding is commenced to enforce any provision of this
Agreement or as a result of a breach, default or misrepresentation in connection
with any provision of this Agreement, the successful or prevailing party shall
be entitled, in addition to any other relief which said party may be entitled,
to recover reasonable attorneys’ fees and costs of litigation incurred in such
action or proceeding.

 

SECTION 12: FORCE MAJEURE

 

Neither party to this Agreement will be liable to the other for any failure or
delay in performance under this Agreement due to circumstances beyond its
reasonable control including, without limitation, Acts of God, accident, labor
disruption, acts, omissions and defaults of third parties, and official,
governmental and judicial action not the fault of the party failing or delaying
in performance.

 

--------------------------------------------------------------------------------


 

SECTION 13: INDEMNIFICATION. Each party agrees to indemnify and hold harmless
the other party from and against any cost, loss or expense (including attorneys’
fees) resulting from any and all claims by third parties for loss, damage, or
injury allegedly caused by the  actions, admissions, omissions,
misrepresentations or breach of the representations and warranties contained
herein of the other party, its agents or employees  provided that the
indemnified parties provides the indemnifying party with (a) prompt written
notice of such claims or actions, (b) sole controlling authority over the
defense or settlement of such claim or action, and (c) proper and  full
information and reasonable assistance to defend and/or settle any such claim or
action.

 

SECTION 14: REPRESENTATIONS, WARRANTIES AND DISCLAIMERS.

 

14.1 Licensor hereby represents to Licensee:

 

(a) Licensor warrants that it owns all right, title, and interest in the
Licensed Technology, it has the right to grant the licenses herein to Licensee
and no part of the License Technology contains any rights title or interest
belonging to a third party and not owned by Licensor.

 

(b) That Licensee’s licensed use, possession and duplication of the Licensed
Technology will not be interrupted or otherwise disturbed by any entity
asserting a claim related to the Licensed Technology.

 

(c) That neither the Licensed Technology, or any portion thereof, constitutes or
may give rise to a claim of infringement of any patent, copyright, trade secret
or other property right of a third party.

 

(d) Licensor is not aware of any facts or circumstances that would constitute an
infringement of any third party patents, copyrights or trade secrets.

 

14.2 WARRANTIES. EXCEPT AS OTHERWISE SET FORTH HEREIN, LICENSOR’S LICENSED
TECHNOLOGY IS LICENSED AS IS.  ALL WARRANTIES, EITHER EXPRESSED OR IMPLIED, ARE
DISCLAIMED AS TO THE TECHNOLOGY IN ITS QUALITY, PERFORMANCE, MERCHANTABILITY, OR
FITNESS FOR ANY BUSINESS OR A PARTICULAR PURPOSE. IN NO EVENT WILL EITHER PARTY
BE LIABLE FOR DIRECT, INDIRECT OR INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING
FROM THE LICENSED TECHNOLOGY. HOWEVER, IT WILL BE LICENSOR’S RESPONSIBILITY TO
CORRECT ANY DEFECT IN THE LICENSED TECHNOLOGY WITHIN A REASONABLE TIME AFTER
RECEIVING A COMPLAINT, WHERE SUCH REASONABLE TIME WILL IN NO EVENT EXCEED THREE
(3) MONTHS FROM THE EFFECTIVE DATE OF THIS LICENSING AGREEMENT.

 

--------------------------------------------------------------------------------


 

SECTION 15: TERM AND TERMINATION

 

15.1 Term and Renewal. The term of this Agreement shall be for five (5) years
from the date hereof. This Agreement will automatically renew for successive
one-year terms, unless this Agreement is otherwise terminated as provided
herein.

 

15.2 Termination.

 

(a) Breach by Licensee. In the event that Licensee: (i) materially breaches any
of its duties or obligations hereunder, which breach shall not be cured within
thirty (30) days after written notice is given by Licensor specifying the
breach; or (ii) repeatedly breaches any of its duties or obligations hereunder
and fails to cure and cease committing such repeated breaches within thirty (30)
days after being given written notice specifying the breach, then Licensor may,
by promptly giving written notice thereof to Licensee, terminate this Agreement
as of a date specified in such notice of termination.

 

(b) Licensee’s Right to Terminate. Licensee has the right to terminate this
Agreement at any time immediately upon written notice to Licensor.

 

(c) Upon the termination of this Agreement for any reason, in addition to the
other matters provided for in this Agreement in such event, Licensee shall make
no further use of the Licensed Technology, excluding any and all derivatives
thereof which under the terms of this Agreement shall remain the property of
Licensee, and shall immediately deliver to Licensor or destroy the original and
all copies of such Licensed Technology.  Termination shall not affect any rights
accrued prior thereto. Sections 3,4,8,9,10,11,12,13,15, and 16 shall survive
termination of this Agreement or any License.

 

SECTION 16: REPRESENTATION AND WARRANTIES OF LICENSOR

 

Licensor hereby represents and warrants to Licensee the following:

 

(1) That the execution by and performance of this Agreement by Licensor will not
cause it to be in breach of any other agreement, warranty, covenant,
representation, law, statute, regulation or ordinance.

(2) That the execution of this Agreement has been duly authorized by Licensor in
accordance with its operational rules and procedures as set forth in the laws of
the jurisdiction wherein it was created and/or its own internal governance
documents.

(3) That Licensor is the sole owner of all of the Licensed Technology and
Licensed Trademarks free and clear of any and all liens or other encumbrances.

(4) That Licensor is a corporation duly established and in good standing under
the applicable laws and statutes of the State of                  .

(5) That any and all representations made to Licensee and any and all documents
provided or to be provided pursuant to this Agreement are true, correct and
complete.

 

--------------------------------------------------------------------------------


 

SECTION 17: MISCELLANEOUS

 

17.1 Notices. Notices by either party to the other shall be given by facsimile
transmission, if possible, and by registered or certified mail, return receipt
requested, with proof of delivery, all charges prepaid. All statements, and
notices hereunder shall be given at the respective addresses of Licensor and
Licensee as set forth on the first page of this Agreement unless written notice
of a change of address is given in the manner specified in this section. 
Notices shall be deemed effective the date the notice is given, except that
notices of change of address shall be effective when received.

 

17.2 Relationship between Parties. The relationship between Licensee and
Licensor is that of independent contractors, and not partners, joint ventures or
agents.  Except as expressly provided in this Agreement, neither party has any
authority to bind the other party in any manner.  Neither party will be liable
for any debts or liabilities of the other party, and, except as otherwise
provided in this Agreement, each party will be responsible for its own expenses
incurred in performing its obligations under this Agreement.

 

17.3 Entire Understanding. This Agreement, together with the Exhibits and
Schedules to this Agreement, state the entire understanding between the parties
with respect to the subject matter hereof and supersede all earlier and
contemporaneous oral and written communications and agreements with respect to
the same subject matter.  Neither this Agreement, nor any other Exhibit or
Schedule to this Agreement, may be amended or modified except in a written
document signed by both parties.

 

17.4 Additional Documents. Each of the parties hereto shall take or cause to be
taken all action, or do or cause to be done all things, or execute and deliver
any and all documents, instruments and writings, necessary, convenient, proper
or advisable to consummate, make effective, and carry out the terms and
provisions of this Agreement.

 

17.5 Parties in Interest. This Agreement will bind, benefit, and be enforceable
by Licensor and Licensee, and their respective successors and, to the extent
permitted hereby, assigns.  Without the prior written consent of Licensor,
Licensee may not assign or subcontract any of its rights or obligations under
this Agreement to any Person.  Nothing herein expressed or implied is intended
or shall be construed to confer upon or to give to any Person, other than the
parties hereto, their respective successors and permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

17.6 No Waivers. No failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by either party, and no course of
dealing between the parties, will constitute a waiver of, or will preclude any
other or further exercise of, the same or any other right, power or remedy.

 

--------------------------------------------------------------------------------


 

17.7 Severability. If any provision of this Agreement is construed to be
invalid, illegal or in unenforceable, then the remaining provisions will not be
affected thereby and will be enforceable without regard thereto provide however
that if such determination results in a material change to the respective rights
of the parties to this Agreement, the remaining provisions shall be adjusted
equitably so that no party benefits disproportionately..

 

17.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be an original hereof, and it
will not be necessary in making proof of this Agreement, and will not affect its
interpretation.

 

17.9 Section Headings. Section and subsection headings are for convenience of
reference only, do not constitute part of this Agreement, and will not affect
its interpretation.

 

17.10 Assignment. Except as other wise provided herein, neither party shall
sell, assign, or otherwise transfer to any third party this Agreement or any of
its rights or obligations hereunder without the prior written consent of the
other party.

 

WITNESS THE DUE EXECUTION AND DELIVERY HEREOF AS OF THE DATE FIRST STATED ABOVE.

 

ENERGY TECHNOLOGY GROUP INC.

I-Sys, Inc.

 

 

 

 

By:

/s/ TOM E. WHEELER

 

By:

/s/ KENNETH KERCHER

 

 

Name:

Tom E. Wheeler

Name: Kenneth Kercher

 

 Title: President and Secretary, ETG

Title: President and CEO

 

--------------------------------------------------------------------------------